Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Verdell Evans, Jr. appeals the district court’s orders accepting the recommendation of the magistrate judge, granting summary judgment to the Defendant in Evans’s civil action, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Evans v. Legislative Affairs Div., No. 6:12-cv-00641-JMC (D.S.C. June 11, 2013; Feb. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.